Citation Nr: 1102404	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  04-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied reopening the Veteran's claim for service connection 
for sleep apnea.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.

On June 22, 2010, the Veteran was scheduled to appear at a travel 
board hearing.  On June 10, 2010, the Veteran called the RO 
stating that he would not report for the hearing due to a recent 
hospitalization for a right hip replacement and asked to 
reschedule the hearing.  Because a timely request to reschedule 
the hearing was made and good cause was shown, the hearing was 
rescheduled.  The Veteran was placed on the October 21, 2010, 
hearing docket.  He did not appear for the hearing.  However, it 
is unclear whether the Veteran received notice of the new hearing 
date, as there is no notice letter in the claims file.  
Accordingly, on remand, if the notice letter for the October 21, 
2010, hearing cannot be associated with the claims file, the RO 
should schedule the Veteran for another hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2010).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the travel board notice letter that 
was sent to the Veteran apprising him of 
the October 21, 2010, scheduled hearing, 
and associate the notice letter with the 
claims file.

2.	If the above-referenced notice letter is 
not available, schedule the Veteran for a 
travel board hearing.  The Veteran should 
be notified in writing of the date, time 
and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


